               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,      )    Crim. No. 06-00593 HG-01
                               )
                               )
               Plaintiff,      )
                               )
          vs.                  )
                               )
SACRAMENTO GONZALEZ-OSEGUERA, )
aka SACRAMENTO ASEGUERA        )
GONZALEZ, aka BENITO BARRAGAN- )
BLANCO, aka VICTOR LNU, aka    )
VICTOR RODRIGUEZ, aka VICTOR   )
OROSCO, aka VICTOR SUAREZ, aka )
VICTOR CISNEROS,               )
                               )
                               )
               Defendant.      )
_____________________________)
ORDER DENYING DEFENDANT’S MOTION FOR SENTENCE REDUCTION PURSUANT
                TO 18 U.S.C. § 3582 (ECF No. 60)


     Defendant Sacramento Gonzalez-Oseguera, proceeding pro se,

has filed a letter requesting a reduction in sentence pursuant to

the First Step Act, Pub. L. No. 115-391.    Defendant is not

eligible to receive a sentence reduction.

     Defendant’s Motion for Sentence Reduction (ECF No. 60) is

DENIED.

                       PROCEDURAL HISTORY


     On December 13, 2006, the grand jury returned a three-count




                                1
First Superseding Indictment against Defendant.1   (ECF No. 5).

     On May 7, 2007, Defendant pled guilty, pursuant to a plea

agreement, to Count I of the First Superseding Indictment for

conspiracy to distribute and possess with intent to distribute

five hundred (500) grams or more of a substance and mixture

containing a detectable amount of methamphetamine, its salts,

isomers, and salts of its isomers in violation of 21 U.S.C. §§

846, 841(a)(1), 841(b)(1)(A).   (ECF No. 31).

     On July 15, 2007, the Court entered an order that accepted

the Defendant’s plea of guilty and adjudged him guilty as to

Count I in the First Superseding Indictment.    (ECF No. 35).

     On October 18, 2007, Defendant was sentenced to 180 months

imprisonment as to Count 1 in the First Superseding Indictment.

(Amended Judgment, ECF No. 47).   Counts 2 and 3 in the First

Superseding Indictment were dismissed as required by the

Memorandum of Plea Agreement.   (Id.)

     On January 31, 2019, Defendant, proceeding pro se, filed a

letter requesting a reduction in his sentence pursuant to 18


     1
       The First Superseding Indictment dated December 13, 2006,
was returned against “Benito Barragan-Blanco, aka Victor LNU, aka
Victor Rodriguez, aka Victor Orosco, aka Victor Suarez, aka
Victor Cisneros.” (ECF No. 5). On May 4, 2007, the Court held a
Final Pre-Trial Conference where Defendant indicated that his
true name is “Sacramento Gonzalez-Oseguera.” (ECF No. 29). On
the same date, the Parties filed a Stipulation and Order to amend
the caption and to identify Defendant by his true name. (ECF No.
28). The caption reflects the Defendant’s name and aliases as
provided on the Amended Judgment pursuant to the Parties’
Stipulation. (ECF Nos. 28, 47).

                                  2
U.S.C. § 3582 and the First Step Act, Pub. L. No. 115-391.    (ECF

No. 60).



                            ANALYSIS


     The Court “may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute or by Rule 35 of

the Federal Rules of Criminal Procedure.”    18 U.S.C. §

3582(c)(1)(B); see United States v. Perez-Asencio, No.

18CR3611-H, 2019 WL 626175 (S.D. Cal. Feb. 14, 2019).

     On December 21, 2018, the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194, was signed into law.    The First Step

Act implements reforms to the criminal justice system.

     Defendant has submitted a handwritten letter asking if he is

eligible for relief pursuant to the First Step Act.    The Court

liberally2 construes Defendant’s letter as a motion to reduce his

sentence pursuant to the First Step Act.

     There are a number of reforms in the First Step Act, but

Section 404 is the only provision that applies retroactively to

defendants who have already been sentenced.    Section 404 permits

the district courts to reduce a sentence retroactively based on

the revised statutory penalties of the Fair Sentencing Act of

2010, Pub. Law 111-220; 124 Stat. 2372.    See First Step Act §


     2
       “[H]andwritten pro se document[s] [are] to be liberally
construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

                                3
404(a).   The Fair Sentencing Act of 2010 modified the statutory

sentencing range only for crack cocaine offenses.

     Here, Defendant was not sentenced to an offense involving

crack cocaine.   Defendant was convicted of an offense involving

methamphetamine.   Defendant is not eligible for a reduction of

his imprisonment term pursuant the First Step Act.

     Defendant’s letter requesting a sentence reduction (ECF No.

60) is DENIED.

                            CONCLUSION


     Defendant’s Motion for Sentence Reduction (ECF No. 60) is

DENIED.

     IT IS SO ORDERED.

     DATED:   Honolulu, Hawaii, March 18, 2019.




United States v. Sacramento Gonzalez-Oseguera, aka Sacramento
Aseguera Gonzalez, aka Benito Barragan-Blanco, aka Victor LNU,
aka Victor Rodriguez, aka Victor Orosco, aka Victor Suarez, aka
Victor Cisneros, Crim. No. 06-00593 HG-01; ORDER DENYING
DEFENDANT’S MOTION FOR SENTENCE REDUCTION PURSUANT TO 18 U.S.C. §
3582 (ECF NO. 60)
                                4
